DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 13, 2020 and on December 31, 2021 were filed before the mailing date of the first Office Action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:  
In claim 1, line 5, the phrase “an auxiliary second side bar component” should be “an auxiliary second side bow component.”  
In claim 9, line 5, the phrase “an auxiliary second side bar component” should be “an auxiliary second side bow component.”  
In claim 14, line 7, the phrase “the auxiliary second side bow components” should be “the auxiliary second side bow component.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 9 is indefinite because the phrase “the auxiliary first and second side bow components” is unclear as to whether this phrase means “the auxiliary first side bow component and the auxiliary second side bow component” or whether this phrase means “the auxiliary first side bow component and the second side bow component.”  Because this phrase may be construed to have two substantially different meanings claim 9 is indefinite.  For the purposes of examination, the phrase will be construed to mean “the auxiliary first side bow component and the auxiliary second side bow component.”
Claims 10-13 depend either directly or indirectly on independent claim 9 and, therefore, are indefinite for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2,935,910) in view of Nowak et al. (U.S. 5,381,263).
Schmidt constitutes analogous art with respect to the claimed subject matter because both are in the eyewear systems field of endeavor (see col. 1, lines 15-22, and FIGs. 1, 2, 6 and 7).
Nowak also constitutes analogous art in the field of eyewear systems (see col. 1, lines 6-9, and FIGs. 1 and 2).
Claim 1: Schmidt discloses an eyewear system (15, as shown in FIGs. 1, 2, 6 and 7), which comprises an eyewear frame (16, 17, 18) comprising a first side bow component (17) and a second side bow component (18,  col. 2, lines 13-26); 
an auxiliary frame (20) comprising an auxiliary top bar (21, 22, 25), an auxiliary first side bow component (26) and an auxiliary second side bar [bow] component (27, col. 2, lines 26-28),
the auxiliary first side bow component (26) and the auxiliary second side bow component (27) are pivotally coupled to the first side bow component (17) and the second side bow component (18), respectively (col. 2, lines 26-37 and shown in FIGs 2 and 6)
and a bridge (16) of the frame (16, 17, 18).  Schmidt does not appear to disclose 
a declination angle adjuster positioned proximal a bridge of the eyewear frame, the declination angle adjuster comprising a rotatable member therein; and
a vertical extension member extending from the eyewear frame and at least partially into the declination angle adjuster, the vertical extension member configured to engage the rotatable member within the declination angle adjuster.


	Nowak discloses an eyewear system ( FIGs. 1 -3), comprising an eyewear frame (12, as shown in FIGs. 2 and 3), in which a declination angle adjuster (10) is positioned proximal a bridge of the eyewear frame, (col. 2, line 65, to col. 3, line 9;  Nowak discloses that the declination angle adjuster may be attached to an eyeglass frame or a head mount, col. 1, lines 32-36) and the declination angle adjuster (10) includes a rotatable member (36) therein (col. 3, lines 38-52); 
 	and a vertical extension member (38) extending from the eyewear frame (12) and at least partially into the declination adjuster (10,  col. 3, lines 38-52) the vertical extension member (38) configured to engage the rotatable member (36) within the declination angle adjuster (10, as evident from FIGs. 2 and 3).
	Therefore, it  would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear system disclosed by Schmidt so that it includes Nowak’s declination angle adjuster positioned proximal the bridge of the eyewear frame, wherein the declination angle adjuster comprises a rotatable member therein, and so that Schmidt also includes Nowak’s vertical extension member extending from the eyewear frame and at least partially into the declination angle adjuster, wherein the vertical extension member is configured to engage the rotatable member within the declination angle adjuster, as taught by Nowak, because the combination advantageously provides Schmidt’s eyewear system with an improved ocular mounting assembly for adjustably mounting an auxiliary frame to a head mount in a manner providing more fine-tuned rotational adjustments, i.e., greater degrees of freedom  (Nowak, abstract, and col. 1, lines 32-43, and col. 3, lines 66-68).  As would be appreciated by those of ordinary skill in the art, the ocular mounting assembly resulting from the combination of Schmidt and Nowak would also be more structurally stable because the combination employs both the auxiliary frame disclosed by Schmidt and the declination angle adjustor and vertical extension member structures disclosed by Nowak. 
Claim 2 depends upon claim 1, and the combination of Schmidt and Nowak teach all of the subject matter according to claim 1 and Nowak also discloses that the rotatable member (36) includes two members fastened together with screws (46, shown in FIG. 3, col. 3, lines 49-52).  It would be inherent to Nowak’s rotatable member (36) that it is threaded so the threads of the screws (46) may screw into the threaded holes of rotatable member (36).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined eyewear system of Schmidt and Nowak so that the rotatable member is threaded, as taught by Nowak, because the combination advantageously permits fastening of the components of the rotatable member together with screws in a manner that allows rotational friction of the hinge to be varied as well as adjustment of the view angle (col. 3, lines 49-52).  
Claim 3 depends upon claim 1, and the combination of Schmidt and Nowak teach all of the subject matter according to claim 1 but does not specifically teach the vertical extension member being threaded. However, Nowak discloses that the vertical extension member (38) is locked to the height adjustment rail (40) by screw (52) and nut (54, col. 3, lines 60-62).  On the other hand, Nowak also discloses threaded screws (46) that screw directly into parts (36). 
Therefore, it would be within the skill of a person of ordinary skill in the art to modify the combined eyewear of Schmidt and Nowak so that the vertical extension member is threaded so that the screw (52) engages the threads of the vertical extension member (38) directly without the need to employ a nut. because the modification, even though it removes the height adjustment feature, constitutes a minor design change.  It would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined eyewear system of Schmidt and Nowak so that screw (52) engages threads of vertical extension member, as suggested by Nowak, because the height adjustment feature is not essential and because the modification would advantageously simplify assembly thereby making manufacturing less difficult and less costly.
Claim 4 depends upon claim 1, and the combination of Schmidt and Nowak teach all of the subject matter according to claim 1 and Nowak further discloses that the vertical extension member (38) has an arced portion supporting flip-up hinge pin (44) that forms a hinge with rotatable member (36, see FIGs. 2 and 3, col. 3, lines 38-48).  In view of Nowak’s vertical extension member (38) possessing this arced portion, it is reasonable to construe the vertical extension member (38) as arced.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear system resulting from the combination of Schmidt and Nowak so that the vertical extension member is arced, as taught by Nowak, because the modification advantageously employs a simplified hinge design as implicitly taught by Nowak and because the combination is motivated for the same reasons as pertain to independent claim 1.  
Claim 5 depends upon claim 1, and the combination of Schmidt and Nowak teach all of the subject matter according to claim 1 and Nowak further  discloses that the rotatable member (36) comprises a channel (43) at least partially therethrough that is configured to receive a tool (44 i.e., a hinge part) that facilitates rotation of the rotatable member (36, col. 3, lines 33-38).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear system resulting from the combination of Schmidt and Nowak so that the rotatable member comprises a channel at least partially therethrough that is configured to receive a tool, as taught by Nowak, because the modification advantageously employs a simplified hinge design as implicitly taught by Nowak (see FIGs. 2 and 3).  
Claim 6 depends upon claim 1, and the combination of Schmidt and Nowak teach all of the subject matter according to claim 1, and Schmidt further discloses that the first side bow component (17) and the second side bow component (18) each comprise respective slots (28), (29) configured for receiving the bolts (30) with wing nuts (31), wherein respectively one of the bolts (30) is construed as a protrusion of the auxiliary first side bow component (17) and the other one of the bolts (30) is construed as a protrusion of the auxiliary second side bow component (18), (col. 2, lines 30-37, and FIGs. 1 and 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2,935,910) in view of Nowak et al. (U.S. 5,381,263)  as applied to claim 1 above, and further in view of Liu (U.S. 2017/0269376 A1).
Liu constitutes analogous art with respect to the subject matter of independent claim 1 because the field of endeavor of Liu is that of eyewear systems (abstract, ¶ [0001], and FIG. 1), which constitutes the same field of endeavor as the subject matter of independent claim 1.
Claim 7 depends upon claim 1 and additionally recites “the rotatable member and the vertical extension member comprise a plurality of complementary teeth and notches.”  The combination of  Schmidt and Nowak does not appear to disclose the rotatable member (36) and the extension member (38) comprising a plurality of complementary teeth and notches.
Liu discloses an eyewear system (FIG. 1) that employs a worm gear (41) and a helical gear (42) that possess a plurality of complementary teeth and notches (FIGS. 1 and 3, and ¶ [0042]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to have modified the eyewear system resulting from the combination of Schmidt and Nowak so that rotatable member (36) and the vertical extension member (38) include a transmission system possessing a plurality of complementary teeth and notches, as taught by Liu, because the combination advantageously provides a transmission system for automatically flipping the lenses (¶ [0043], lines 7-11).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2,935,910) in view of Nowak et al. (U.S. 5,381,263) as applied to claim 1 above, and further in view of Caplan et al. (WO 96/37730, hereinafter “WO’730”).
WO’730 constitutes analogous art with respect to the claimed subject matter because both are in the eyewear systems field of endeavor (see abstract, and FIG. 1).
Claim 8 depends upon claim 1 and additionally recites “the declination angle adjuster is further configured to couple a light thereto.”  The combined disclosures of Schmidt and Nowak do not appear to teach this limitation; however, in a similar field of endeavor, WO’730 (FIG 1) discloses a declination angle adjuster (306) that is further configured to couple a light (20) thereto (page 14, lines 25-26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear system resulting from the combination of Schmidt and Nowak so that the declination angle adjuster is configured to couple a light thereto, as taught by WO’730, because the modification advantageously employs a small, simplified, lightweight illumination assembly mounted between the eyes of the user to provide coaxial in-line shadowless illumination of a work area (page 6, lines 10-31).  

Claims 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2,935,910) in view of Caplan et al. (U.S. 2003/0142263 A1).
Schmidt constitutes analogous art with respect to the claimed subject matter because both are in the eyewear systems field of endeavor (see col. 1, lines 15-22, and FIGs. 1, 2, 6 and 7).  	
Caplan constitutes analogous art with respect to the  claimed subject matter because both are in the eyewear systems field of endeavor (¶¶ [0002], all lines, [0054], all lines, and [0055], all lines, and FIGs. 1 and 4).

Claim 9:  Schmidt (FIGs. 1, 2, 6 and 7, and col. 2, lines 13-26) discloses an eyewear system (15), which comprises an eyewear frame (16, 17, 18) comprising a first side bow component (17) and a second side bow component (18), 
an auxiliary frame (20) comprising an auxiliary top bar (21, 22, 25), an auxiliary first side bow component (26) and an auxiliary second side bar [bow] component (27), (col. 2, lines 26-28);
the auxiliary first side bow component (26) and the auxiliary second side bow component (27) are pivotally coupled to the first side bow component (17) and the second side bow component (18), respectively (col. 2, lines 26-37, see FIG. 2),
and that the frame (16, 17, 18) includes a bridge (16)  extending across a user’s forehead and between side bow components (as shown in FIGs. 1 and 2).  Schmidt does not appear to disclose 
a declination angle adjuster positioned proximal a bridge of the eyewear frame; and
a vertical extension member extending from the eyewear frame and at least partially into the declination angle adjuster, the vertical extension member comprising an arced shape and configured to change an angle of a lens of the eyewear frame relative to the auxiliary first and second side bow components when the length of the vertical extension member within the declination angle adjuster changes,

as recited by independent claim 9.
Caplan discloses an eyewear system (8), as shown in FIGs. 1-4 and 7, comprising an eyewear frame (259), wherein a declination angle adjuster (12) is positioned proximal a bridge (259) of the eyewear frame (¶¶ [0055], lines 1-11, and [0057], all lines); and
a vertical extension member (11, 15) extending from the eyewear frame (259) and at least partially into the declination angle adjuster (12), (¶¶ [0055]-[0057], all lines, and FIGs. 2 and 4), wherein the vertical extension member (11, 15) has an arced shape, and is configured to change an angle of a lens (260a), (260b) of the eyewear frame (259) when a length of the vertical extension member (11, 15) within the declination angle adjuster (12) changers (¶¶ [0057], all lines, and [0063], lines 1-18, and FIGs. 2, 4 and 7). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the eyewear system disclosed by Schmidt so that it includes Caplan’s declination angle adjuster positioned proximal the bridge of the eyewear frame, and so that Schmidt also includes Caplan’s vertical extension member extending from the eyewear frame and at least partially into the declination angle adjuster, wherein the vertical extension member comprises an arced shape and is configured to change an angle of a lens of the eyewear frame relative to the auxiliary first side bow component and the auxiliary second side bow component when the length of the vertical extension member within the declination angle adjuster changes because the combination advantageously provides Schmidt’s eyewear system with an improved ocular mounting assembly for adjustably mounting a pair of ocular devices (i.e., magnification loupes) to a nose bridge of the eyewear frame in a manner providing more simplified changes in magnification, inclination or declination adjustments, and changes in working distance, as taught by Caplan (¶¶ [0003], lines 13-16).
 Claim 10 depends upon claim 9, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 9, and Caplan discloses that the declination angle adjuster (12) includes a rotatable member (13) therein (¶ [0057], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined eyewear system of Schmidt and Caplan so that the declination angle adjuster includes a rotatable member therein, as taught by Caplan, because the combination advantageously provides a mechanism for locking the declination angle adjuster at a desired position on the vertical extension member as taught by Caplan (¶ [0057], all lines, and FIGs. 2 and 7).  
Claim 11 depends upon claim 10, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 10, and Caplan discloses that the rotatable member (13) is configured to engage the vertical extension member (11, 15), (¶ [0057], lines 1-6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined eyewear system of Schmidt and Caplan so that the rotatable member is configured to engage the vertical extension member, as taught by Caplan, because the combination advantageously provides a manually operable mechanism for locking the declination angle adjuster at a desired position on the vertical extension member as taught by Caplan (¶ [0057], all lines, and FIGs. 2 and 7).  
Claim 12 depends upon claim 11, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 11, and Caplan discloses that the rotatable member (13) is a “lock screw” so inherently it is threaded (¶ [0057], all lines), and Caplan discloses that the vertical extension member (11, 15) includes a main hinge tab (11) pivotally attached to hinge/bridge mount (15) by a screw so inherently Caplan’s vertical extension member (11, 15) is also threaded (¶ [0055], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined eyewear system of Schmidt and Caplan so that the rotatable member is threaded and so the vertical extension member is threaded, as taught by Caplan, because the combination advantageously employs threads for screws as a suitable means for securing components together.  
  	Claim 13 depends upon claim 9, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 9, and Schmidt discloses that the first side bow component (17) and the second side bow component (18) each comprise respective slots (28), (29) configured for receiving the bolts (30) with wing nuts (31), wherein respectively one of the bolts (30) is construed as a protrusion of the auxiliary first side bow component (17) and the other one of the bolts (30) is construed as a protrusion of the auxiliary second side bow component (18), (col. 2, lines 30-37, and FIGs. 1 and 2).  
Claim 14: Schmidt discloses a “method of changing a declination angle of an eyewear frame” as recited by independent claim 14.  More specifically, Schmidt discloses an eyewear system (15), as shown in FIGs. 1, 2 and 6, which comprises an eyewear frame (16, 17, 18) comprising a first side bow component (17) and a second side bow component (18), and an auxiliary frame (20) comprising an auxiliary top bar (21, 22, 25), an auxiliary first side bow component (26) and an auxiliary second side bar [bow] component (27), wherein, as evident from FIGs. 2 and 6, the auxiliary first side bow component (26) and the auxiliary second side bow component (27) are pivotally coupled to the first side bow component (17) and the second side bow component (18), respectively (col. 2, lines 13-37).  As evident from Schmidt’s FIGs. 2, 6 and 7, Schmidt discloses a method of changing declination angle of an eyewear frame (col. 1, lines 30-33) the method comprising: 
pivoting a first side bow component (17) and a second side bow component relative to an auxiliary first side bow component (26) and an auxiliary second side bow component (27) as shown in FIGs. 2, 6 and 7, and that the auxiliary first side bow component (26) and the auxiliary second side bow component (27) are coupled to an auxiliary top bar (21, 22, 25, col. 2, lines 26-37, FIGs. 2 and 6).  
However, Schmidt does not appear to disclose the step of “changing a portion of a length of a vertical extension member of an eyewear frame that extends within a declination angle adjuster positioned proximal a bridge of the eyewear frame” and that “the pivoting is in response to the changing of the portion of the length of the vertical extension member of the eyewear frame that is within the declination angle adjuster.”
Caplan discloses a method of changing a declination angle of an eyewear frame that includes the step of changing a portion of a length of a vertical extension member (11, 15) of an eyewear frame that extends within a declination angle adjuster (12) positioned proximal a bridge (259) of an eyewear frame (¶¶ [0057], all lines, and [0063], lines 1-18, FIGs. 2, 4, 6 and 7).  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method of changing a declination angle of an eyewear system disclosed by Schmidt so that it includes Caplan’s step of changing a portion of a length of a vertical extension member of an eyewear frame that extends within a declination angle adjuster positioned proximal a bridge of the eyewear frame, as taught by Caplan, because the combination advantageously improves Schmidt’s method by providing more simplified changes in inclination or declination adjustments, and changes in working distance, as taught by Caplan (¶¶ [0003], lines 13-16).
 	Neither Schmidt nor Caplan appear to explicitly disclose that “the pivoting is in response to the changing of the portion of the length of the vertical extension member of the eyewear frame that is within the declination angle adjuster,” which pertains to the order of steps.
  	However, there are only two possibilities with respect to the order of the changing and pivoting steps upon combining the disclosures of Schmidt and Caplan, and there is a reasonable expectation of success based on the disclosures of Schmidt and Caplan to perform the method steps in either order.  Moreover, there is no evidence of record to support a conclusion that the order of these steps achieves any unexpected result.  Therefore, it would be obvious to a person of ordinary skill in the art before the present application was filed to try the pivoting step in response to the step of changing the portion of the length of the vertical extension member of the eyewear frame that is within the declination angle adjuster because it is one of only a limited number (i.e., two) of possibilities, there is a reasonable expectation of success with respect to performing the steps in this order, and there is no unexpected result produced by performing the steps in the claimed order.  MPEP 2143(I)(E).
Claim 15 depends upon claim 14, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 14, and Caplan discloses that changing the portion of the length of the vertical extension member (11, 15) comprises rotating a rotatable member (13) within the declination angle adjuster (¶ [0057], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method of changing a declination angle of an eyewear system resulting from the combination of Schmidt and Caplan so that the step of changing the portion of the length of the vertical extension member comprises rotating a rotatable member within the declination angle adjuster, as taught by Caplan, because the combination advantageously provides a mechanism for locking and unlocking the declination angle adjuster at a desired position on the vertical extension member as taught by Caplan (¶ [0057], FIGs. 2 and 7).  
Claim 16 depends upon claim 15, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 15, and Caplan discloses that the rotatable member (13) is a “lock screw” so inherently it is threaded (¶ [0057], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined method of changing a declination angle of an eyewear system of Schmidt and Caplan so that the rotatable member is threaded, as taught by Caplan, because the combination advantageously employs threads for screws as a suitable means for securing components together.  
Claim 17 depends upon claim 16, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 16, and Caplan discloses that the vertical extension member (11, 15) includes a main hinge tab (11) pivotally attached to hinge/bridge mount (15) by a screw so inherently Caplan’s vertical extension member (11, 15) is also threaded (¶ [0055], all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined method of changing a declination angle of an eyewear system of Schmidt and Caplan so the vertical extension member is threaded, as taught by Caplan, because the combination advantageously employs threads for screws as a suitable means for securing components together.  
Claim 20 depends upon claim 14, and the combination of Schmidt and Caplan teach all of the subject matter according to independent claim 14, and Caplan discloses the further step of coupling a light (26) to the declination angle adjuster (12, as shown in FIG. 6, and ¶¶ [0022], all lines, and [0062], lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the combined method of changing a declination angle of an eyewear system of Schmidt and Caplan so that the method includes the step of coupling a light to the declination angle adjuster, as taught by Caplan, because the combination advantageously provides an adjustable light beam in order to illuminate a desired portion of a viewing area, (¶ [0062], and FIG. 6).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2,935,910) in view of Caplan et al. (US 2003/0142263 A1)  as applied to claim 15 above, and further in view of Liu (U.S. 2017/0269376 A1).
Liu constitutes analogous art with respect to the subject matter of claim 15 because the field of endeavor of Liu is that of eyewear systems and methods of changing a declination angle of an eyewear frame (abstract, ¶ [0001], and FIG. 1) which constitutes the same field of endeavor as the subject matter of claim 15.
Claim 18 depends upon claim 15 and additionally recites “the rotatable member and the vertical extension member comprise a plurality of complementary teeth and notches.”  The combination of  Schmidt and Caplan does not appear to disclose the rotatable member (13) and the extension member (11, 15) comprising a plurality of complementary teeth and notches.
Liu discloses an eyewear system (FIG. 1) that employs a worm gear (41) and a helical gear (42) that possess a plurality of complementary teeth and notches (FIGS. 1 and 3, and ¶ [0042]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to have modified the method of changing a declination angle of an eyewear system of the combination of Schmidt and Caplan so that rotatable member (13) and the vertical extension member (11, 15) include a transmission system possessing a plurality of complementary teeth and notches, as taught by Liu, because the combination advantageously provides a transmission system for automatically flipping the lenses (¶ [0043], lines 7-11).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. 2,935,910) in view of Caplan et al. (U.S. Patent Application Publication No. U.S. 2003/0142263 A1) as applied to claim 14 above, and further in view of Frankel et al. (U.S. 9,470,908 B1) in view of Carabin (U.S. 2018/0224674 A1).
 Frankel constitutes analogous art with respect to the subject matter of claim 19 because the field of endeavor of Frankel is that of eyewear systems and methods of changing a declination angle of an eyewear frame (Frankel, abstract, col. 1, lines 54-57, and col. 11, lines 4-8, FIGs. 7, 8, 13, 17 and 18), which constitutes the same field of endeavor as the subject matter of claim 19.
Carabin constitutes analogous art with respect to the subject matter of claim 19 because the field of endeavor of Carabin is that of eyewear systems, such as loupes, and methods of using such eyewear systems (Carabin, abstract, ¶¶ [0002], all lines, and [0005], all lines) which constitutes the same field of endeavor as the subject matter of claim 19.  Moreover, Carabin addresses the same problem faced by inventors, according to ¶ [0026] of Applicant’s originally filed application, with respect to using a tool to rotate a rotatable member (see, e.g., Carabin, FIG. 3A and ¶ [0094], all lines). 

Claim 19 depends upon claim 15, and the combination of Schmidt and Caplan teach all of the subject matter according to claim 15. Claim 19 additionally recites the step of “inserting a tool into a channel extending at least partially through the rotatable member.”  
  	Caplan discloses that the rotatable member (13) includes a knurled end (48) that permits manipulation of the rotatable member (13), (Caplan, ¶ [0057], lines 6-12).  However, neither Schmidt nor Caplan appear to disclose the use of a tool as recited in claim 19 that is inserted into a channel extending at least partially through the rotatable member; however, the disclosures of Frankel in view of Carabin teach this limitation.  
In particular, Frankel discloses a retention element (180) provided with tool receptacle (184) formed in retention head (182) as shown in FIG. 14, so that a tool may implicitly engage the tool receptacle (184) in order to rotate the retention element (180), which is illustrated as a screw in FIG. 14, (col. 10, lines 46-59). Frankel does not explicitly disclose a benefit of this arrangement. In the same field of endeavor, Carabin (FIG. 3A) discloses a knurled tightener (334), (340)  which may be tightened by hand and provided with a slot for engaging a tool so that the tightener may be further tightened with the use of the tool in order to achieve a tighter securement, (¶ [0094], all lines).  Thus, Carabin discloses an explicit benefit of this configuration.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the method of changing a declination angle of an eyewear system of Schmidt and Caplan so that the rotatable member includes a knurled end for the purposes of manually manipulating the rotatable member, as taught by Caplan, and to provide the rotatable member (which is itself a retention member) with a channel formed in the knurled end, as taught by each of Frankel and Carabin, so that the method further includes the step of inserting a tool into the channel extending at least partially through the knurled head of the rotatable member, as also taught by Frankel and Carabin, because the combination advantageously permits manual manipulation of the rotatable member to initially tighten the rotatable member in place as well as subsequent tightening using a tool in order to achieve tighter securement of the rotatable member as taught by Carabin (¶ [0094], all lines).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham, can be reached at 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872